ON state’s second motion for rehearing
WOODLEY, Presiding Judge.
As pointed out in the motion, no ground exists for finding the judgment against appellant Myrph Johnson, principal in the bond forfeited, excessive. As to this appellant the State’s second motion for rehearing is granted and the judgment is affirmed.
The majority remain convinced that the judgment against the sureties is excessive in the sum of $500. The writer’s views are shown in his dissent on the State’s first motion for rehearing.
Subject to its second motion for rehearing, remittitur has been filed as required in the majority opinion on the State’s first motion.
The judgment as to the appellants who are sureties upon the forfeited bail bond is reformed so as to provide for the recovery against them of the sum of $250 and all costs and as so reformed, the judgment is affirmed.
The appellant Myrph Johnson, as well as the sureties on his appeal bond, having appealed and having superseded the judgment against them, it is ordered that judgment be entered also against the sureties on the joint supersedeas bond.